Name: 2013/92/EU: Commission Implementing Decision of 18Ã February 2013 on the supervision, plant health checks and measures to be taken on wood packaging material actually in use in the transport of specified commodities originating in China (notified under document C(2013) 789)
 Type: Decision_IMPL
 Subject Matter: international trade;  marketing;  agricultural policy;  wood industry;  tariff policy;  trade;  Asia and Oceania;  organisation of transport
 Date Published: 2013-02-20

 20.2.2013 EN Official Journal of the European Union L 47/74 COMMISSION IMPLEMENTING DECISION of 18 February 2013 on the supervision, plant health checks and measures to be taken on wood packaging material actually in use in the transport of specified commodities originating in China (notified under document C(2013) 789) (2013/92/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the third sentence of Article 16(3) thereof, Whereas: (1) Wood packaging material actually in use in the transport of objects of all kinds to the Union is to comply with points (2) and (8) of Section I of Part A of Annex IV to Directive 2000/29/EC. (2) Recent plant health checks by Member States have shown that wood packaging material used in the transport of certain commodities originating in China was contaminated by harmful organisms, in particular by Anoplophora glabripennis (Motschulsky), causing outbreaks of those organisms in Germany, France, Italy, the Netherlands, Austria and the United Kingdom. (3) Therefore the wood packaging material of those commodities should be subject to the supervision referred to in Article 13(1) of Directive 2000/29/EC, to the plant health checks referred to in Article 13a(1)(b)(iii) of that Directive and, where appropriate, to the measures referred to in Article 13c(7) of that Directive. The results of those plant health checks should be notified to the Commission. (4) On the basis of the results notified to the Commission, a review should be carried out by 31 May 2014 to evaluate the efficacy of this Decision and to assess the phytosanitary import risks to the Union of wood packaging material used in the transport of certain commodities originating in China. (5) This Decision should apply until 31 March 2015. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purpose of this decision, the following definitions shall apply: (a) wood packaging material means wood or wood products used in supporting, protecting or carrying a commodity, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars and dunnage, actually in use in the transport of objects of all kinds; processed wood produced by glue, heat or pressure or a combination thereof and packaging material entirely composed of wood of 6 mm of thickness or less are excluded; (b) specified commodities means commodities originating in China imported into the Union using the Combined Nomenclature codes listed in Annex I and meeting the descriptions laid down in Annex I to Council Regulation (EEC) No 2658/87 (2); (c) consignment means a quantity of goods being covered by a single document required for customs formalities or for other formalities. Article 2 Supervision 1. The wood packaging material of each consignment of the specified commodities shall be subject to customs supervision pursuant to Article 37(1) of Council Regulation (EEC) No 2913/92 (3) and to supervision by the responsible official bodies as referred to in Article 13(1) of Directive 2000/29/EC. Specified commodities may only be placed under one of the customs procedures as specified in Article 4(16)(a), (d), (e), (f) and (g) of Regulation (EEC) No 2913/92, if the formalities as specified in Article 3 have been completed. 2. The responsible official bodies may require that airport authorities, harbour authorities or either importers or operators, as arranged between them, give, as soon as they are aware of the imminent arrival of the specified commodities, advance notice thereof to the customs office of the point of entry and to the official body of the point of entry. Article 3 Plant health checks The wood packaging material of consignments of the specified commodities shall be subject to the plant health checks provided for in Article 13a(1)(b)(iii) of Directive 2000/29/EC at the minimum frequencies set out in Annex I to this Decision to confirm that the wood packaging material meets the requirements laid down in points (2) and (8) of Section I of Part A of Annex IV to Directive 2000/29/EC. Plant health checks shall take place at the point of entry into the Union or the place of destination established in accordance with Commission Directive 2004/103/EC (4) which shall apply mutatis mutandis. Article 4 Measures in case of non-compliance Where the plant health checks referred to in Article 3 show that points (2) and (8) of Section I of Part A of Annex IV to Directive 2000/29/EC are not complied with or that the wood packaging material is contaminated by harmful organisms listed in Part A of Annex I to that Directive, the Member State concerned shall immediately subject the non-compliant wood packaging material to one of the measures provided for in Article 13c(7) of that Directive. Article 5 Reporting Without prejudice to Commission Directive 94/3/EC (5), Member States shall notify the number and the results of the plant health checks carried out in accordance with Articles 2 and 3 of this Decision to the Commission using the reporting template in Annex II by 31 October 2013 for the period from 1 April 2013 to 30 September 2013, by 30 April 2014 for the period from 1 October 2013 to 31 March 2014, by 31 October 2014 for the period from 1 April 2014 to 30 September 2014 and by 30 April 2015 for the period from 1 October 2014 to 31 March 2015. Article 6 Review This Decision shall be reviewed by 31 May 2014. Article 7 Entry into force and end of application This Decision shall enter into force on 1 April 2013. It shall apply until 31 March 2015. Article 8 Addressees This Decision is addressed to the Member States. Done at Brussels, 18 February 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 256, 7.9.1987, p. 1. (3) OJ L 302, 19.10.1992, p. 1. (4) OJ L 313, 12.10.2004, p. 16. (5) OJ L 32, 5.2.1994, p. 37. ANNEX I SPECIFIED COMMODITIES Combined Nomenclature Code Description Frequency of plant health checks (%) 2514 00 00 Slate, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape 90 2515 Marble, travertine, ecaussine and other calcareous monumental or building stone of an apparent specific gravity of 2,5 or more, and alabaster, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape 90 2516 Granite, porphyry, basalt, sandstone and other monumental or building stone, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape 90 6801 00 00 Setts, curbstones and flagstones, of natural stone (except slate) 15 6802 Worked monumental or building stone (except slate) and articles thereof, other than goods of heading 6801; mosaic cubes and the like, of natural stone (including slate), whether or not on a backing; artificially coloured granules, chippings and powder, of natural stone (including slate) 15 ANNEX II REPORTING TEMPLATE Report on the phytosanitary import checks of wood packaging material of each consignment of the specified commodities originating in China Reporting Period: Reporting Member State: Points of entry involved: Place of inspection : number inspected at point of entry: number inspected at place of destination: Combined Nomenclature Code: 2514 00 00 Combined Nomenclature Code: 2515 Combined Nomenclature Code: 2516 Combined Nomenclature Code: 6801 00 00 Combined Nomenclature Code: 6802 No of incoming consignments entering the EU via the reporting Member State No of inspected consignments  Of which, with a harmful organism and without a compliant ISPM15 mark (please provide breakdown per harmful organism and whether the mark is missing or incorrect)  Of which, with a harmful organism and a compliant ISPM15 mark (please provide breakdown per harmful organism)  Of which, without a compliant ISPM15 mark only (please provide breakdown between missing mark and incorrect mark) Total No of inspected consignments intercepted with non-compliant wood packaging material Total No of inspected consignments with compliant wood packaging material